DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the first direction" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim. It is suggested that the dependency of claim 12 be changed from claim 1 to claim 9 in order to correct this deficiency. Appropriate action is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 17/138151 (Kim) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Concerning claim 1, Kim a substrate including a display area provided with pixels disposed therein and a non-display area surrounding the display area and provided with a dummy pattern disposed therein;
a light emitting layer disposed on the pixels and the dummy pattern; and
a bank surrounding the light emitting layer,
wherein the dummy pattern includes:
a first dummy part extending along a horizontal direction;
a second dummy part extending along a vertical direction; and
a third dummy part connecting the first dummy part and the second dummy part with each other and having a part protruding in an outer direction of the substrate (Claims 1 and 13).
Considering claim 9, Kim discloses  a substrate where a display area and a non-display area surrounding the display area are defined; a plurality of pixels disposed in the display area; a first dummy part disposed in the non-display area and extending along a first direction; a second dummy part disposed in the non-display area extending along a second direction; and a third dummy part connected between the first dummy part and the second dummy part and having a part protruding in an outer direction of the substrate. a light emitting layer disposed on the pixels and the first, second and third dummy patterns; and a bank surrounding the light emitting layer, wherein the first dummy part has a width greater than the second dummy part (Claims 1, 13, and 18).
Continuing to claims 2-4, 7, 10-12, and 16 (with claims 2 and 10, 3 and 11, 4 and 12 , and 7 and 16 being similar in scope), Kim discloses forming the first, second, and third dummy patterns.
Kim does not disclose wherein the third dummy part includes a sawtooth pattern.
wherein, in the first dummy part, a width in the vertical direction of the first dummy part is gradually wider toward a corner area, 
wherein, in the second dummy part, a width in the horizontal direction of the second dummy part is gradually wider toward a corner area, 
wherein the dummy pattern further includes a cylindrical partition wall disposed in a center of inside the third dummy part and having a predetermined radius.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.) Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to choose the shape of the dummy regions based on design choice.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Referring to claims 5, 13, and 14 (with these claims being similar in scope), Kim discloses wherein a width in the vertical direction of the first dummy part corresponds to a width in the vertical direction of two pixel rows, and a width in the horizontal direction of the second dummy part corresponds to a width in the horizontal direction of one pixel column (Claim 13).
Regarding claims 6, 8, 15, and 17 (with these claims being similar in scope), Kim discloses wherein the dummy pattern further includes a bar-shaped partition wall disposed inside the third dummy part and extending along an inclined direction at a predetermined angle to the horizontal direction (Claim 13) and wherein the dummy pattern further includes a bar-shaped partition wall disposed inside the first dummy part and extending along the horizontal direction (Claim 13). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/Examiner, Art Unit 2897                                                                                                                                                                                                        12/13/22